UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7459


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JERRY ALLEN BAILEY,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:94-cr-00111-GCM-28)


Submitted:    November 19, 2009             Decided:   December 3, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Allen Bailey, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerry Allen Bailey appeals the district court’s order

denying     his   motion     for   sentence    reduction   under   18    U.S.C.

§ 3582(c)(2) (2006).          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.             United States v. Bailey, No. 3:94-cr-

00111-GCM-28 (W.D.N.C. July 27, 2009).             We deny Bailey’s motion

to appoint counsel and dispense with oral argument because the

facts   and    legal   contentions     are    adequately   presented     in   the

materials     before   the    court    and    argument   would   not    aid   the

decisional process.

                                                                        AFFIRMED




                                        2